Case 1:20-cv-02649-NLH-KMW Document 24 Filed 06/23/20 Page 1 of 2 PageID: 1360



 BOSTON         CONNECTICUT   FLORIDA   NEW JERSEY   NEW YORK   WASHINGTON, DC


                                                                                     JOY HARMON SPERLING
                                                                                            Attorney at Law
                                                                                             One Jefferson Road
                                                                                    Parsippany, NJ 07054-2891
                                                                          T: (973) 966-8217 F: (973) 210-8542
                                                                                      jsperling@daypitney.com



                                                                    June 23, 2020

 Via Electronic Filing

 Honorable Karen M. Williams, U.S.M.J.
 United States District Court – District of New Jersey
 Mitchell H. Cohen Building & U.S. Courthouse
 4th & Cooper Streets – Courtroom 5C
 Camden, NJ 08101


               Re:   Kristine Keyes v. Nationstar Mortgage, LLC, et al.
                     Civil Action No. 1:20-cv-02649      ___________


 Dear Judge Williams:

         This firm represents defendants U.S. Bank Trust, N.A. as Trustee for LSF9 Master
 Participation Trust (“U.S. Bank”) and Mortgage Electronic Registration Systems, Inc. (“MERS”)
 in the above-referenced matter. I submit this letter on behalf all parties who have entered an
 appearance in this action to jointly request an adjournment of the Fed. R. Civ. P. 16 scheduling
 conference, which is presently scheduled for July 16, 2020.1

         As Your Honor is aware, this matter was removed to this Court from the Superior Court
 of New Jersey, Law Division, Camden County, on March 11. (See ECF No. 1). Your Honor
 originally set the initial scheduling conference for April 16 (see ECF No. 2), which was
 adjourned to July 16 (see ECF No. 12). The parties request an adjournment in light of the
 pending dispositive motions, which include: (1) a motion to dismiss Plaintiff’s Complaint filed
 by U.S. Bank and MERS (ECF No. 9); (2) a motion to dismiss Plaintiff’s Complaint filed by
 Nationstar Mortgage, LLC (ECF No. 13); (3) a motion to dismiss Plaintiff’s Complaint filed by
 defendant Bank of America, N.A. (ECF No. 17); and (4) a motion to remand the case filed by


 1
    The respective counsel for plaintiff Kristin Keyes, defendant Nationstar Mortgage, LLC,
 defendant RAS Citron Law Offices, and defendant Bank of America, N.A. consent to this
 request. Defendant Sheriff of Camden County has not yet entered an appearance, and its counsel
 is not yet known. Therefore, we were unable to consult that party for consent.

 105856515.1
Case 1:20-cv-02649-NLH-KMW Document 24 Filed 06/23/20 Page 2 of 2 PageID: 1361




 Hon. Karen M. Williams, U.S.M.J.
 June 23, 2020
 Page 2

 Plaintiff (ECF No. 16).2 These motions collectively have the potential of disposing of the case in
 its entirety. Therefore, the parties respectfully request that Your Honor adjourn the initial
 conference until a later date to be determined by the Court.

        Thank you for your attention and consideration in this matter. Please do not hesitate to
 contact me with any questions.


                                                             Respectfully submitted,

                                                             /s/ Joy Harmon Sperling

                                                             Joy Harmon Sperling
 Encl.
 cc:   Joshua Thomas, Esq. (via email)
       David Neeran, Esq. (via e-mail)
       Francesca Arcure, Esq. (via e-mail)
       Michael Blaine, Esq. (via e-mail)




 2
   I note that Plaintiff’s counsel has indicated that his consent to this request is limited to
 Plaintiff’s pending motion to remand, and not the defendants’ motions to dismiss.

 105856515.1
